SOMERVILLE, J.
— The action is one seeking to subject certain lauds belonging to Mrs. Georgia H. "Wright, and lying in Greene county, Alabama, to the payment of a debt contracted in the State of Tennessee, which was the domicil of both of the contracting parties. Mrs. Wright is alleged-to have owned these lands as her statutory separate estate under the laws of Alabama. The note in suit was executed jointly by Mrs. Wright and her husband, and its consideration is alleged to be “ board and lodging furnished the defendants and their family.”
The only question presented for decision is, whether the wife’s separate estate, created under our laws, is liable for debts created by foreign contract in another State.
It is a cardinal rule, that all contracts are to be construed with reference to the domicil of the contracting parties, especially if that is the recognized place of performance. — -2 Parson’s Contr. (6th Ed.) 569; 2 Whart. Contr. § 631.
It is further settled, that the law of the place of the contract is to govern as to “ the naUore, the obligation, and the vnt&rprer tation of the contract.” — Story on Confl. Laws, § 263.
Rut in respect to all questions as to “ the forms, or methods, *325or conduct of process, or remedy, the law of the place of the fontm is applied.” — 2 Pai’son’s Contr. 588.
It is declared by the statute that the separate estates of married women shall be liable for all contracts for certain “articles of comfort and support of the household.” — Code, 1876, § 2711. This court has often declared, in reference to this liability, that it is “ entirely statutory, being created and fixed by lato.” and that it “does not arise from contract.” Lee v. Sims, 65 Ala. 248, 253 ; Lee v. Campbell, 61 Ala. 12, 14. It pertains to the nature of the contract, forming a part of it, and being silently incorporated into it, thongli not expressly mentioned, through the influence of the statute itself, which can operate, therefore, only on contracting parties who are within its influence at the time of the making of such contract. Parties out of the jurisdiction of the State are not supposed to have this statute in view, especially when entering into contracts not to be performedliere. The law of the place of the contract, as Mr. Story observes, “ regulates the nature of the contract, in the absence of any express stipulations.” — Story on Oonfl. Laws, § 263.
We are of opinion that the statute in opuestion operates only on domestic contracts, and not on those that are foreign. No other conclusion' can be safely reached upon any sound legal principle of which we are aware. — Story on Oonfl. Laws, §§ 266-268.
The demurrer to the complaint was properly sustained, and the judgment of the circuit court is affirmed.